1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   MISTER BAILEY,                             )   Case No. CV 19-9538 FMO (JEMx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   RICARDO MUNGUIA, et al.,                   )
                                                )
15                       Defendants.            )
                                                )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19   Dated this 18th day of February, 2020.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
